DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 and 01/04/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 5-20 are currently pending on the application, of which claims 1-2, 111 & 19-20 have been amended. Claims 3-4 are cancelled.
In light of the amendments to the claims, all previous rejection of claims 1-2 & 5-20 under 35 U.S.C. 102(a)(1) are withdrawn in order to present a different rejection still in view Woo et al. (US20160220090A1), but also in view of Woo et al. (US20170354312A1, hereafter designated to as W1 to avoid confusion).
In light of the amendment to the claims, the 35 U.S.C. 112(b) rejection of claim 11 is hereby withdrawn. Further, in light of applicant clarification via both amendment and statement (see Page 8 first paragraph) of the force being a reaction force the previous 35 U.S.C. 112(b) rejection to claims 19-20 is withdrawn.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not fully persuasive. Applicant’s arguments directed towards claim 1, state that Woo does not teach any upstream annular edge of the connection portion configured to be disposed upstream of the downstream end of the receiving means Examiner disagrees, as the surface upon which the first guiding surface is defined can be, and is, defined as an upstream edge. Correspondingly, the surface upon which the fourth guiding surface is defined is thought of as a downstream end of the receiving means. Thus, Woo does teach such a limitation, however, examiner agrees that Woo does not explicitly teach “an inwardly extending annular channel comprising a third guiding surface” which is being understood as the third guiding surface being disposed within the annular channel. Similarly Woo does not teach the first guiding surface received into said inwardly extending annular channel. However, it is believed that such limitations are taught by W1. Upon cursory review of applicant’s argument to claim 13, applicant’s argument as to the ability of the respective guiding surfaces being in contact with each other is persuasive (see Page 11). However it is noted that the claim 1 recites that guiding surfaces are in contact or adjacent to each other, thus the limitations of claim 13 are considered optional if the guiding surfaces are adjacent each other. In the case of Woo the guiding surfaces are next to each other thereby meeting the limitations of claim 1 and not requiring the limitations of claim 13.
Applicant's arguments filed 01/04/2021 have been fully considered but they are not fully persuasive. The response to applicant’s arguments regarding claim 1 is addressed to above and applicant’s arguments filed on 01/04/2021 have been addressed in the advisory action dated 01/28/2021. For response to those arguments, applicant’s attention is directed towards said 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tubular receiving means” in claims 1, 3, and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US20160220090A1) in view of Woo et al. (US20170354312A1), hereafter designated to as W1 to avoid confusion).
Regarding claims 1-2, 5-7, Woo teaches a dishwasher (Fig.1) having a wash arm assembly (Figs.2-4). The assembly comprising a wash arm (Fig.2 ref 100) with a tubular connection portion (Fig.3 portion from ref 180 to ref 300); and a tubular receiving means (Fig.4 ref 20, specifically portion including ref 23 that surround ref 315 up to ref 300). The tubular connection portion is inserted into the tubular receiving means creating a connection between the two (Fig.4) and allowing for water to flow to the wash arm [0109-0112], the direction from the sump to the spray arm being defined as the first direction. The connection portion has a first and second guiding surface and the receiving means has a third and fourth guiding surface that are adjacent to each other (see Modified Fig.4). Further the first and third, and second and fourth guiding surfaces are arranged such that they are able to cooperate with each other to align the connection portion and the receiving means during rotation (see Modified Fig.4). The first and third guiding surfaces are tapered in a first direction, and the second and fourth guiding surfaces are tapered in a second direction, opposite to the first (see Modified Fig.4). Further, the first guiding surface is upstream of the second guiding surface, wherein upstream and downstream is considered relative to the direction of wash fluid flowing in the first direction. Thus, the connection portion has an upstream and downstream edge and the first and second guiding The first guiding surface is defined as an upstream edge. Correspondingly, the surface upon which the fourth guiding surface is defined is thought of as a downstream end of the receiving means. Thus, the upstream edge of the connection portion is located upstream of a downstream end of the receiving means in relation to the flow of washing liquid in the first direction. Woo does not explicitly teach an inwardly extending annular channel comprising a third guiding surface, which is being understood as the third guiding surface being disposed within the annular channel. Similarly Woo does not teach the first guiding surface received into said inwardly extending annular channel. However such a feature is known in the art as evidenced by W1.
W1 discloses a dishwasher (Fig.1) having a spray arm (all of Fig.2) with a connection portion (Fig.2 ref 600, best seen in Fig.4) and a receiving means (Fig.4 refs 53/55/57). The receiving means having a location rib (Fig.4 ref 57) and the connection portion having an extension part (Fig.4 ref 636). The rib is provided within an inwardly extending annular channel, into which the extension part is received within (Fig.4). Thereby, the rib is equivalent to a third guiding surface and the extension part equivalent to a first guiding surface. The configuration of the rib and extension part allow for minimizing leakage of the between the spray arm and its receiving means [0048-0049]. W1 and Woo are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first and third guiding surface of Woo to utilize the configuration of W1, in order to minimize the leakage of water (W1 [0048-0049]).

    PNG
    media_image1.png
    458
    544
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    259
    media_image2.png
    Greyscale

Regarding claims 9, Modified Woo teaches the assembly of claim 7 wherein, the receiving means connects to the connecting portion and allows fluid to flow to the spray arm. Further there is a pump that supplies water to the sprayer arm (Woo [0049-0050]), because the receiving means is defined on the sump cover there exists some flow passage between the pump and the receiving means to which the receiving means is connected. Thus, there exists some conduit between the pump and receiving means to which the receiving means is connected to and supplies water an interior of the dishwasher. 
Regarding claims 10-12, 14-15, and 17-18 Modified Woo teaches the assembly of claim 1 wherein, the second guiding surface is defined on a partially outwardly facing side of the connection portion and the first guiding surface is defined on a partly inwardly facing side of the connection portion (see Modified Fig.4 in conjunction with W1 Fig.4 & W1 Modified Fig.4). Further, at least a portion of the first guiding surface is defined on an opposite side to the second  in conjunction with W1 Fig.4 & W1 Modified Fig.4). The interior surface of the connection portion is configured to contact and guide water (see Woo Fig.4 where water must flow through the interior of the connection portion). The tubular connection portion defines an axis extending along the first and second direction (see Woo Fig.4 where connection portion extends in same direction as the first and second direction) and the first guiding surface is radially inward of the second guiding surface (see Modified Fig.4 in conjunction with W1 Fig.4 & W1 Modified Fig.4). The first guiding surface is aligned to the third guiding surface and the second guiding surface is aligned with the fourth guiding surface when the connection portion is inserted into the receiving means (see Fig.4 & Modified Fig.4 in conjunction with W1 Fig.4 & W1 Modified Fig.4). 
Regarding claim 13, Modified Woo teaches the assembly of claim 12 wherein, because the guiding surface can be either adjacent or the alternative in contact (see claim 1), the guiding surfaces being in contact is an optional limitation not required when the surfaces are adjacent. Thereby the limitation of claim 13 is not required by the claims. However it is also noted that the second guiding surface is shown to be in contact with the fourth guiding surface (Woo Fig.4 & Modified Fig.4) and, first guiding surface appears to be in contact with the third guiding surface (see W1 Fig.4 & W1 Modified Fig.4 in conjunction with [0048-0049] stating that the third guiding surface conforms to the shape of the first guiding surface in order to minimize leakage).
Regarding claim 16, Modified Woo teaches the assembly of claim 15 wherein, the tubular connection portion defines an axis extending along the first and second direction (see Woo Fig.4 where connection portion extends in same direction as the first and second direction). Further, at least some portion of the second guiding surface is disposed radially inward of fourth guiding surface (see Modified Fig.4 wherein the fourth guiding surface extends longer than the second guiding surface)
Regarding claims 19-20, Modified Woo teaches the assembly of claim 1, wherein the third guiding surface is configures to apply a first reaction force to the first guiding surface at least partially in the first direction and the fourth guiding surface is configured to apply a second reaction force to the second guiding surface in the first direction (see Woo Fig.4, Modified Fig.4, W1 Fig.4, & W1 Modified Fig.4, where the third and fourth guiding surfaces are below the first and second guiding surfaces and would therefore apply a reaction force having some component in the first direction). Further, since the third guiding surface is radially inward in comparison the first guiding surface the first reaction force would also have some component in a radially inward direction relative to an axis extending along the first and second direction of the tubular connection portion. Conversely, since the fourth guiding surface is outward of the second guiding surface the second reaction force would be radially outward.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US20160220090A1) and Woo et al. (US20170354312A1) as applied to claim 7 above, and further in view of Forster et al. (US20130125936A1), hereafter Woo, W1, and Forster respectively.
Regarding claim 8, Modified Woo teaches the dishwasher of claim 7, but does not teach the having a main wash to which the wash arm is connected and utilizing the said connection 
Forster discloses an art related dishwasher (Fig.1) that utilizes a satellite arm (Fig.2 ref 22), wherein the use of a satellite arm allows for improved coverage of the washing area [0034]. Forster and Woo are analogous in the art of dishwashers with spray arms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the wash arm of Modified Woo to use the wash arm arrangement of Forster instead, in order to improve the washing coverage area (Forster [0034]). Furthermore, one of ordinary skill in the art would still retain and utilize the connection and receiving means of Woo for its advantage in preventing separation of the arms from their attachment point (Woo [0073, 0111]) and minimizing leakage (W1 [0048-0049]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US20140102492A1), hereafter K1. K1 discloses a dishwasher (Fig.1) with a wash arm assembly (Figs.9-10) having a receiving means (Fig.9a ref 17) and connection portion (Fig.9a portion of ref 69 within ref 17) with tapered guiding surfaces (see Figs.9-10 portions around ref 691 that are tapered in various directions) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711